DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham on February 11th, 2021. 
The application has been amended as follows:
IN THE CLAIMS:
In claim 29, “The apparatus of claim 21, further comprising a display screen configured to display the temperature gradient” has been changed to -- The apparatus of claim 21, further comprising a display screen configured to display the temperature gradient along on of the first and second strips --.
Claim 34 has been canceled.
In claim 40, “The method of claim 31, further comprising comparing one or more temperatures of the set of skin temperature readings to a predetermined threshold temperature” has been changed to -- The method of claim 31, further comprising comparing one or more temperatures of one of the first and second sets of skin temperature readings to a predetermined threshold temperature--.
Allowable Subject Matter
Claims 21, 24-31, and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically “compare temperature gradient along the first strip and the temperature gradient along the second strip, and determine the cardiac performance indicator based on the comparison, wherein the cardiac performance indicator is one of a cardiac output estimate, an arterial profusion indicator, and a systemic vascular resistance value” in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                                                                                                   /WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792